Title: To Benjamin Franklin from Chiappe, 10 January 1785
From: Chiappe, Francesco
To: Franklin, Benjamin


				
					Excellency
					Morocco, January 10, 1785
				
				The enclosed is a copy of the original forwarded to Your Excellency by route of Dar-al-Beida and Cádiz. Now I must inform you of the arrival at this Court of the Captain in question, having occurred the 17th day of last December, whose name is James Erwin of Philadelphia, Commander of the brigantine Betsy with crew of ten persons in total dispatched from Cádiz by Mr. Richard Harrison with salt for the aforesaid Philadelphia consigned to Mr. Thomas Fitzsimmons the owner, and not with the cargo of saltpeter & cloth as was said at this Court. And instead of the Captain being taken to this Court with only two sailors, as indicated in the enclosed, all ten of them were brought here, and as soon as they arrived His Imperial Majesty sent them to me, asking that I provide them with lodging and food. I was later summoned by the said Majesty who to d me to tell the Captain that they were not slaves, and that in the meantime he would send them to Mogador, for which place His Majesty would also be departing. Hence, they left this Court the 28th day of said December with all the provision for said journey supplied by me. And as I must follow the Court, I will not neglect any effort while at Mogador to secure the earliest possible release of the aforementioned brigantine & crew. A Prince of Mecca by the name Mulai Ali, who is close to this Monarch, has commanded me to write to the Honorable Congress in the name of His Imperial Majesty that, after Congress has signed the treaties with His Majesty, then the said Majesty, as an act of good friendship, will procure peace for Congress with the Grand Signor,

which outcome, it appears to me, must be of no small advantage to the United States. Therefore I write to the Honorable Congress about this matter, sending them a copy of that which I have had the honor to write to Your Excellency up to this point. As Captain Erwin has told me that Mr. Richard Harrison acts as Congress’ Consul in Cádiz, I shall therefore always avail myself of him as the most secure means of conveying my letters, beginning with this one. His Imperial Majesty, in addition to the title of his Secretary for Foreign Affairs, has deigned to bestow upon me the title of Chargé and Mediator for Ambassadorial, Consular, and Commercial Affairs etc. With the deepest Respect for Your Excellency I am your most humble, devoted, and obedient servant
				
					Francesco ChiaffeSecretary of His Imperial Majesty and Chargéand Mediator of Ambassadorial, Consular, andCommercial Affairs etc.
					His Excellency Benjamin Franklin Ambassador Extraordinary & Plenipotentiary of the United States of America at Paris
				
			